 



Exhibit 10.25
FIRST AMENDMENT OF LEASE
     THIS FIRST AMENDMENT OF LEASE (this “Amendment”) is entered into on this
7th day of August, 2003, by and between DALLAS RPFIV CAMPBELL CENTRE ASSOCIATES
LIMITED PARTNERSHIP (“Landlord”) and PEGASUS SOLUTIONS INC. (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement (the
“Lease”) dated September 17, 2001 covering approximately 81,252 square feet of
rentable area in the building (the “Building”) commonly known as Campbell Centre
I in Dallas, Texas; and
     WHEREAS, Landlord and Tenant desire (i) to expand the Premises to include
an additional 16,374 square feet of rentable area (the “Expansion Space”) on the
fifteenth (15th) floor of the Building, as outlined and hatched on the floor
plan attached hereto as Exhibit A and incorporated herein for all purposes, and
(ii) to further modify the terms of the Lease as provided herein.
     NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration paid by each party hereto to the
other, the receipt and sufficiency of which are hereby mutually acknowledged,
Landlord and Tenant hereby agree as follows:
     1. Premises. Effective as of October 31, 2003 (the “Expansion Commencement
Date”), the Premises shall be expanded to include the Expansion Space so that
the Premises shall consist of approximately 97,626 square feet of rentable area
located on the fifteenth (15th), sixteenth (16th), seventeenth (17th),
eighteenth (18th), nineteenth (19th) and twentieth (20th) floors of the
Building.
     2. Basic Rental. Tenant’s Basic Rental with respect to the Expansion Space
for the period commencing on the Expansion Commencement Date shall be as set
forth in the following schedule:

                      Annual Basic Rental         Rate Per Rentable   Monthly
               Month   Square Foot   Basic Rental
10/31/03–04/30/04
  $ 0.00     $ 0.00  
05/01/04–09/30/06
  $ 18.50     $ 25,243.25  
10/01/06–02/28/10
  $ 19.25     $ 26,266.63  
03/01/10–02/29/12
  $ 20.00     $ 27,290.00  

     3. Expense Stop. The Expense Stop for the Expansion Space shall be equal to
the Basic Cost per rentable square foot in the Building for the calendar year
2003, adjusted pursuant to Paragraph (d) of Exhibit C to the Lease. Paragraph
(e) of Exhibit C to the Lease shall also apply to the Expansion Space.
     4. Parking. Effective as of the Expansion Commencement Date the Lease shall
be amended to reflect that (i) Tenant shall be entitled to fifty-seven
(57) additional unreserved parking spaces (one (1) of which Tenant may elect to
convert to a reserved parking space), and (ii) Tenant’s rental obligations with
respect to such fifty-seven (57) additional parking spaces shall be $0.00.
     5. Tenant Finish. Landlord shall construct and install leasehold
improvements in the Expansion Space pursuant to the Work Letter attached hereto
as Exhibit B and made a part hereof for all purposes.

-1-



--------------------------------------------------------------------------------



 



     6. Eyebrow Signage. Subject to approval by the City of Dallas, Texas, if
prior to January 31, 2004 (i) the Premises are expanded to include an additional
full floor in the lower bank of the Building (in addition to the 97,626 square
feet of rentable area leased pursuant to this Amendment), or (ii) a Tenant
Affiliate (as hereinafter defined) leases a full floor in the lower bank of the
Building (the “Affiliate Lease”), Tenant shall have the non-exclusive right, at
its cost, to install and maintain an eyebrow sign (the “Eyebrow Signage”)
reflecting Tenant’s name in one (1) location on the exterior of the Building.
The size, color, lettering, quality, design, construction and exact location of
the Eyebrow Signage shall comply in all respects with all governmental laws,
codes, rules and regulations, and shall be subject to Landlord’s reasonable
approval. Tenant shall, at its risk and expense and at Landlord’s election,
remove the Eyebrow Signage within thirty (30) days after Landlord’s request
therefor following the occurrence of any of the following events: (i)the
termination of Tenant’s right to possess the Premises in accordance with the
terms of this Lease; or (ii) the termination of Tenant’s Affiliate’s right to
possess its premises in accordance with the terms of the Affiliate Lease; or
(iii) the final termination of this Lease or expiration of the Term as extended
or renewed; or (iv) the final termination of the Affiliate Lease or expiration
of the term of the Affiliate Lease as extended or renewed; or (v) Tenant ceases
to lease at least seven (7) full floors in the Building if Tenant’s right to the
Eyebrow Signage arose from the expansion of the Premises, or Tenant ceases to
lease at least six (6) full floors in the Building if Tenant’s right to the
Eyebrow Signage arose from the Affiliate Lease; or (vi) Tenant’s Affiliate
ceases to lease at least one (1) full floor in the Building if Tenant’s right to
the Eyebrow Signage arose from the Affiliate Lease. Tenant shall repair all
damage caused by the installation, maintenance, or removal of the Eyebrow
Signage and restore the Building and the Project to its condition before the
installation of the Eyebrow Signage, ordinary wear and tear excepted. If Tenant
fails to take any of the foregoing actions, Landlord may, after giving Tenant
ten (10) days prior written notice, without compensation to Tenant, and at
Tenant’s expense, remove the Eyebrow Signage and perform the related restoration
or repair work and dispose of the Eyebrow Signage in a manner Landlord deems
appropriate. The rights set forth in this Paragraph 6 are personal to Tenant and
may not be assigned to any party (other than to a Permitted Transferee, as
defined in Section 10.b of the Lease). As used herein the term “Affiliate” shall
mean an entity that is controlled by, or is under common control with Tenant.
For purposes hereof, the term “control” shall mean the ownership of more than
25% of the beneficial interest or the voting power of the controlled entity.
     7. Extension Options. Tenant’s exercise of its rights to extend the Term
set forth in Exhibit G to the Lease shall include the Expansion Space.
     8. Tenant Estoppel. Tenant hereby confirms and ratifies the Lease, as
amended hereby, acknowledges that Landlord is not in default under the Lease as
of the date this Amendment is executed by Tenant and accepts the Premises “AS
IS”, without benefit of further improvements except as expressly provided in
this Amendment, and without warranty of suitability or fitness for a particular
purpose.
     9. Commissions. Tenant represents that it has dealt with no broker, agent
or other person in connection with this Amendment other than GLV Realty Advisors
(“Broker”) and that no broker, agent or other person brought about this
Amendment (other than Broker), and Tenant shall indemnify and hold Landlord
harmless from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person
(except those of Broker) claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this transaction contemplated
by this Amendment. The provisions of this paragraph shall survive the expiration
of the Lease Term or any renewal or extension thereof.
     10. Confidentiality Tenant agrees that Tenant shall not disclose, directly
or indirectly, any of the terms, covenants, conditions or agreements set forth
in the Lease, this Amendment or any subsequent amendments hereto, nor shall
Tenant provide the Lease, this Amendment or any subsequent amendments hereto or
any copies of same to any person, including, but not limited to, any other
tenants in the Building or any agents or employees of such tenants, except that
Tenant may disclose such information for valid business, legal and accounting
purposes.

-2-



--------------------------------------------------------------------------------



 



11. Miscellaneous.
          (a) Any capitalized term or phrase used in this Amendment shall have
the same meaning as the meaning ascribed to such term or phrase in the Lease
unless expressly otherwise defined in this Amendment.
          (b) In the event that the terms of the Lease conflict or are
inconsistent with those of this Amendment, the terms of this Amendment shall
govern.
          (c) Except as amended by this Amendment, the terms of the Lease remain
in full force and effect.
          (d) Submission of this Amendment for examination does not constitute
an offer, right of first refusal, reservation of, or option for, the Expansion
Space or any other premises in the Building. This Amendment shall become
effective only upon execution and delivery by both Landlord and Tenant.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on the day and year first written above.

                  LANDLORD:    
 
                DALLAS RPFIV CAMPBELL CENTRE         ASSOCIATES LIMITED
PARTNERSHIP,         a Delaware limited partnership    
 
           
 
           
 
  By:   GEIRPIV Holding Corporation,    
 
      a Delaware corporation,    
 
      its General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TENANT:    
 
                PEGASUS SOLUTIONS, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A
[Floor Plan of Expansion Space]
(FLOOR PLAN EXPANSION SPACE) [d33849d3384901.gif]
Exhibit A — Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT FINISH-WORK: ALLOWANCE
     1. Except as set forth in this Exhibit, Tenant accepts the Expansion Space
in its “as is” condition on the date that this Amendment is entered into.
Landlord shall, at Landlord’s sole cost, provide the following leasehold
improvements in the Premises on or before the Expansion Commencement Date:

  •   Nineteenth (19th) and twentieth (20th) floor restrooms — Replace restroom
partitions where required in order to install partitions with recessed toilet
paper dispensers.     •   Twentieth (20th) floor men’s restroom — Replace wall
covering, repair water leak above the ceiling and replace ceiling tiles as
required due to water leaks. Paint ceiling and install slanted color-matching
exposure panels in front of vanity to cover exposed plumbing.     •   Nineteenth
(19th) and twentieth (20th) floors — Apply a layer of elastic clear urethane
sealer to the reception area floors.

     2. Tenant shall provide to Landlord for its approval final working drawings
(the “Preliminary Working Drawings”), prepared by an architect that has been
approved by Landlord (which approval shall not be unreasonably withheld), of all
improvements that Tenant proposes to install in the Expansion Space. Landlord
shall respond to Tenant’s written request for Landlord’s approval of its
architect within five (5) business days after receipt of such request.
Landlord’s failure to respond within such five (5) business days shall be deemed
to be Landlord’s approval thereof. The Preliminary Working Drawings shall
include the partition layout, ceiling plan, electrical outlets and switches,
telephone outlets, drawings for any modifications to the mechanical and plumbing
systems of the Building, and detailed plans and specifications for the
construction of the improvements called for under this Exhibit in accordance
with all applicable governmental laws, codes, rules, and regulations. Further,
if any of Tenant’s proposed construction work will affect the Building’s HVAC,
electrical, mechanical, or plumbing systems, then the working drawings
pertaining thereto shall be prepared by the Building’s engineer of record, whom
Tenant shall at its cost engage for such purpose. Tenant shall furnish the
initial draft of the Preliminary Working Drawings to Landlord for Landlord’s
review and approval. Within five (5) business days after receipt Landlord shall
either provide comments to such Preliminary Working Drawings or approve the
same. Landlord’s failure to respond within such five (5) business day period
shall be deemed to be Landlord’s approval thereof. I f Landlord provides Tenant
with comments to the Preliminary Working Drawings, Tenant shall provide revised
Preliminary Working Drawings to Landlord incorporating Landlord’s comments
within one week after receipt of Landlord’s comments. Within five (5) business
days after receipt Landlord shall then either provide comments to such revised
Preliminary Working Drawings or approve such Preliminary Working Drawings.
Landlord’s failure to respond within such five (5) business day period shall be
deemed to be Landlord’s approval thereof. The process described above shall be
repeated, if necessary, until the Preliminary Working Drawings have been
approved by Landlord. Tenant shall furnish detailed architectural, mechanical
and electrical drawings and specifications (collectively, the “Final
Construction Documents”) to Landlord for Landlord’s review and approval. Within
five (5) business days after receipt Landlord shall either provide comments to
such Final Construction Documents or approve the same. If Landlord provides
Tenant with comments to the Final Construction Documents, Tenant shall provide
revised Final Construction Documents to Landlord incorporating Landlord’s
comments within one week after receipt of Landlord’s comments. Within five
(5) business days after receipt Landlord shall then either provide comments to
such revised Final Construction Documents or approve such Final Construction
Documents. Landlord’s failure to respond within such five (5) business day
period shall be deemed to be Landlord’s approval thereof. The process described
above shall be repeated, if necessary, until the Final Construction Documents
have been approved by Landlord. Landlord’s approval of the Preliminary Working
Drawings and Final
Exhibit B — Page 1 of 2

 



--------------------------------------------------------------------------------



 



Construction Documents shall not be unreasonably withheld, provided that
(a) they comply with all applicable governmental laws, codes, rules, and
regulations, (b) such working drawings are sufficiently detailed to allow
construction of the improvements in a good and workmanlike manner, and (c) the
improvements depicted thereon conform to the rules and regulations promulgated
from time to time by the Landlord for the construction of tenant improvements.
As used herein, “Working Drawings” shall mean collectively, the Preliminary
Working Drawings and Final Construction Documents approved by Landlord, as
amended from time to time by any approved changes thereto, and “Work” shall mean
all improvements to be constructed in accordance with and as indicated on the
Working Drawings. Approval by Landlord of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use, purpose, or condition, or that such drawings comply with any applicable law
or code, but shall merely be the consent of Landlord to the performance of the
Work. Tenant and Landlord shall sign the Working Drawings to evidence their
respective review and approval thereof. All changes in the Work must receive the
prior written approval of Landlord.
     3. Landlord shall solicit bids for the Work from contractors selected by
Landlord and approved by Tenant, which approval shall not be unreasonably
withheld. Landlord’s failure to respond within five (5) business days after
receipt of Tenant’s request for approval shall be deemed to be Landlord’s
approval thereof. Landlord and Tenant shall cooperate in good faith to
coordinate the construction schedule. All contractors and subcontractors shall
be required to procure and maintain insurance against such risks, in such
amounts, and with such companies as Landlord may reasonably require.
Certificates of such insurance, with paid receipts therefor, must be received by
Landlord before the Work is commenced.
     4. Landlord shall construct the Work or have the Work constructed in a
first class and workmanlike manner.
     5. Tenant shall bear the entire cost of performing the Work (including,
without limitation, design of the Work and preparation of the Working Drawings,
costs of construction labor and materials, electrical usage during construction,
additional janitorial services, general tenant signage, related taxes and
insurance costs, all of which costs are herein collectively called the “Total
Construction Costs”) in excess of the Construction Allowance (hereinafter
defined).
     6. Landlord shall furnish a construction allowance (the “Construction
Allowance”) equal to $32.00 per rentable square foot in the Expansion Space.
Tenant shall be entitled to use any unused portion of the Construction Allowance
to pay for the out-of-pocket costs actually incurred by Tenant in relocating to
the Expansion Space, including, without limitation, the cost of professional
movers and the installation of Tenant’s telephone and data cabling systems. Any
remaining unused portion of the Construction Allowance shall be the property of
Landlord.
     7. Landlord or its agent shall supervise the Work, make disbursements
required to be made to the contractor, and act as a liaison between the
contractor and Tenant and coordinate the relationship between the Work, the
Building, and the Building’s systems. In consideration for Landlord’s
construction supervision services, Tenant shall pay to Landlord a construction
supervision fee equal to one and one-half percent (1.5%) of the Total
Construction Costs.
     8. To the extent not inconsistent with this Exhibit, Section 8a. of the
Lease shall govern the performance of the Work and the Landlord’s and Tenant’s
respective rights and obligations regarding the improvements installed pursuant
thereto.
Exhibit B — Page 2 of 2

 